Case 1:20-cv-00626-KBJ Document 2-1 Filed 03/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

d/b/a The Washington Post,
1301 K Street N.W.
Washington, D.C. 20071,

Defendant.

)

DONALD J. TRUMP FOR PRESIDENT, INC.,  )
725 Fifth Avenue )
New York, NY 10022, )
)

)

Plaintiff, )

)

Vv. ) Civil Action No.:

)

WP COMPANY LLC )
)

)

)

)

)

)

)

 

DECLARATION OF CHARLES J. HARDER
IN SUPPORT OF MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

I, Charles J. Harder, hereby declare:
1. My full name is Charles John Harder.
2. My current office address and telephone number are as follows:

HARDER LLP

132. South Rodeo Drive, Fourth Floor
Beverly Hills, California 90212
Telephone: (424) 203-1600

3. Jam admitted to the State of California Bar (admitted December 2, 1996) (CA Bar No.
184593); District of Columbia Bar (admitted January 10, 2014) (DC Bar No. 1017933);
State of New York Bar (admitted September 17, 2014) (NY Bar No. 5282371); United
States District Court for the Central District of California (admitted December 1996);
United States Court of Appeals for the Ninth Circuit (admitted August 22, 1997); United
States District Court for the Central District of Illinois (admitted December 3, 2003);
United States District Court for the Southern District of California (admitted July 22,
2004); United States District Court for the Eastern District of California (admitted

{00106463;1} 1

 
Case 1:20-cv-00626-KBJ Document 2-1 Filed 03/03/20 Page 2 of 2

October 23, 2009); United States District Court for the Northern District of California
(admitted January 10, 2017); United States District Court for the Southern District of
New York (admitted September 17, 2014); United States Court of Appeals for the First
Circuit (admitted November 22, 2017); United States Supreme Court (admitted
December 10, 2018).

4. Ihave never been disciplined by any bar.
5. Ihave not been admitted pro hac vice in this Court within the last two years.
6. I do not engage in the practice of law from an office located in the District of Columbia.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: FebruaryZ2, 2020 Respectfully submitted,

By: J BEE BE —SO

Charles J. Harder, Esq.

HARDER LLP

132 South Rodeo Drive, Fourth Floor
Beverly Hills, California 90212
Telephone: (424) 203-1600
CHarder@HarderLLP.com

{00106463;1} 2
